UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEVERSINK GENERAL STORE and BRENDA
 TOMLINSON, individually and on behalf of all
 others similarly situated,

                                         Plaintiffs,
                                                                         20 Civ. 9293 (PAE)
                          -v-
                                                                              ORDER
 MOWI USA, LLC, MOWI DUCKTRAP, LLC,
 MOWI USA HOLDING, LLC, and MOWI ASA,

                                         Defendants.


          The Court, by separate order, has preliminarily approved the parties’ class settlement and

scheduled a final-approval hearing for Friday, November 19, 2021 at 2:00 p.m. At that hearing,

the Court expects to inquire, inter alia, as to the parties’ agreement that defendants will make

certain “business practice changes,” including refraining from using the phrases “sustainably

sourced,” “all natural,” and “Naturally Smoked Salmon FROM MAINE.” See Dkt. 67-1, Ex. A

(“Agreement”) ¶ 3.5. That provision replaces a term in the parties’ initial agreement that

contemplated the Court’s issuance of a class-wide injunction requiring the same, which the Court

likely could not have enforced under recent Circuit precedent. See Dkt. 65 at 1–2 (citing Berni v.

Barilla S.p.A., 964 F.3d 141, 149 (2d Cir. 2020)). Given the absence of an injunctive class in

this action, the Court expects to discuss with counsel, at the final-approval hearing, how this term

is likely to be enforced, including who may enforce it and what consequences, if any, attach to its

breach.

          SO ORDERED.
                                     PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: May 13, 2021
       New York, New York




                            2
